DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
With respect to claim 2, “a power source that generates a power output selected from a voltage step and a current step...” is subject matter which is not described in the specification in such a way as to convey to one skilled in the art the inventor had possession of the claimed invention. The specification does not describe the power source generating a power output selected from a voltage step and a current step. The specification also does not describe current in any form whether a step or a pulse. Application 14617461 merely states “an appropriate power supply is provided to all components”.
With respect to claim 2, “an antenna that converts said power output into an electromagnetic step” is subject matter which is not described in the specification in such a way as to convey to one skilled in the art the inventor had possession of the claimed invention. The specification merely states “An antenna converts the voltage pulse into an electromagnetic pulse”. But does not teach receiving a power output.
With respect to claim 2, “a receiver synchronized with the time spacing pattern” is subject matter which is not described in the specification in such a way as to convey to one skilled in the art the inventor had possession of the claimed invention. The specification merely states “One method to synchronize the receiver clock to the transmitter clock is to use a phase lock loop circuit“. But the specification never teaches the time spacing pattern being synchronized.
With respect to claim 3, “the rise rate of the electromagnetic step is modified by a transmitter and the antenna” is subject matter which is not described in the specification 
With respect to claim 4, “the step shape is caused by the environment or a reflection from an object” is subject matter which is not described in the specification in such a way as to convey to one skilled in the art the inventor had possession of the claimed invention. The spec does not teach the environment or the reflection from an object as causing the step shape, but merely “”Known algorithms can be used to recognize the unique pre-programmed pulse shape and changes to the pulse shape due to the target material and target shape, using polarization rotations, pulse slope changes, pulse height, and combinations of overlapping changes”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varshneya et al (US 20090245788) in view of Chien et al (US 20020131034). Varshneya teaches (claim 1) a communication apparatus using electromagnetic bursts (para 18, “systems for conducting laser range and enabling optical communication between a plurality of entities”) comprising: a signal generating means for generating and transmitting data in at least one nonoscillating electromagnetic burst as a communication signal (para 18, “a plurality of transmission pulses wherein said laser is activated by a first party; an optical transmission system for directing the .
Varshneya does not teach a signal generating means for generating a voltage burst.
Chien teaches a signal generating means for generating a voltage burst (para 28, “the laser driver (20) receives a high voltage provided by the high voltage generator (34) and a trigger signal from the microprocessor to drive the infrared burst laser diode to emit the laser burst signal at an appropriate timing”).
It would have been obvious to modify Varshneya to include a signal generating means for generating a voltage burst because it is the merely one of multiple method of implementing an EMP with no new or unexpected results.
Claim 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varshneya in view of Chien and Shpunt.
With respect to claim 2, Varshneya teaches an electromagnetic communication apparatus (para 18, “systems for conducting laser range and enabling optical communication”) comprising: a power source that generates a power output (para 19, “the laser is a master oscillator power amplifier device “ selected from a pulse (para 18, “a laser for generating a plurality of transmission pulse”), antenna that converts said power output into an electromagnetic pulse (para 18, “said laser is activated by a first party; an optical transmission system for directing the transmission pulses emitted by the laser on to a target object”) a sequencer that creates a time spacing pattern of the electromagnetic steps that contain no repeating patterns (para 20, “the correlator module comprises a memory for storing a plurality of coded pulse sequences for triggering the laser”).
With respect to claim 2, Varshneya does not teach the pulse being a voltage step.  Chien teaches the pulse being a voltage pulse burst (para 28, “the laser driver (20) receives a high voltage provided by the high voltage generator (34) and a trigger signal from the microprocessor (70) to drive the infrared burst laser diode to emit the laser burst signal at an appropriate timing”). It would have been obvious to modify Varshneya to include the pulse being a voltage pulse because it is the merely one of multiple method of implementing an EMP with no new or unexpected results.
With respect to claim 2, Varshneya does not teach a receiver synchronized with the time spacing pattern. Shpunt teaches a receiver synchronized with the time spacing pattern (para 55, “a pair of synchronized mirrors may be used, one for the transmitter and the other for the receiver”). It would have been obvious to modify Varshneya to include a receiver synchronized with the time spacing pattern because it would allow the device to more accurately determine the distance to the target.
With respect to claim 3, Varshneya
With respect to claim 6, Varshneya teaches the apparatus is used as a sensing device (para 18, “said transmission pulses are reflected by the target object to create reflected signals”).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varshneya in view of Chien and Shpunt as applied to claim 2 above, and further in view of Fullerton et al (US 6763057). Fullerton teaches the step shape is caused by the environment or a reflection from an object (col 8, lines 40-42 “the pulse shape can be modified by objects or reflectors in the propagation path”). It would have been obvious to modify Varshneya to include the step shape is caused by the environment or a reflection from an object because it is expected that an object would change an electromagnetic pulse shape (applicant states as much in application 14617461, ”Known algorithms can be used to recognize the unique pre-programmed pulse shape and changes to the pulse shape due to the target material and target shape, using polarization rotations, pulse slope changes, pulse height, and combinations of overlapping changes”).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varshneya in view of Lakkis et al (US 20110295102).
With respect to claim 5, Varshneya teaches communication apparatus using electromagnetic pulses (para 65) comprising: a signal processing means for receiving at least one non-oscillating electromagnetic pulse (para 22, “digitizing the received reflected pulses”), and processing the one or more pulses to derive useful information (para 23, “modulating a response onto reflected signals, receiving said reflected signals, and extracting range data and communication data from said reflected signals”) at least one antenna for receiving signals (fig 1, item 140), a time spacing pattern library for providing known spacing patterns (para 21, “the laser is triggered by coded pulse sequences read out from a memory” 120 and 131 “when the signal is decoded” and para 139 “a clock signal provides a clock to the analog to digital converter’ it implies the time spacing is known and used in decoding the signal); a comparator 
Varshneya does not teach averaging many received pulse spacing patterns together for improved signal to noise ratio. Lakkis teaches averaging many received pulse spacing patterns together for improved signal to noise ratio (para 15, “Averaging thousands of pulses improves the signal-to-noise ratio for a single measurement”). It would have been obvious to modify Varshneya to include averaging many received pulse spacing patterns together for improved signal to noise ratio because it would improve the signal to noise ratio of the signal.
Response to Arguments


























Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648